02-12-279-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00279-CR
 
 



RONNIE CHARLES SCOTT


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM CRIMINAL
District Court NO. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Ronnie Charles Scott attempts to appeal from his felony driving while
intoxicated conviction.  The trial court’s certification of Appellant’s right
to appeal states that this “is a plea-bargain case, and the defendant has NO
right of appeal” and that “the defendant has waived the right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  On June 27, 2012, we notified Appellant that this
appeal could be dismissed unless he or any party desiring to continue the
appeal filed a response showing grounds for continuing the appeal.  Appellant
filed a pro se response that does not present grounds for continuing the
appeal.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an
appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(a)(2).  Because the trial court’s
certification reflects that Appellant has no right of appeal, we dismiss this
appeal for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d),
43.2(f). 
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  July 26, 2012  




[1]See Tex. R. App. P. 47.4.